Mr. Justice Scholfield delivered the opinion of the Court: The decree below must be reversed. The deed by the assignee in bankruptcy to Inslee can convey no title without rectification, and a State court is not empowered to review the decrees, judgments and orders, and rectify the errors therein, of a United States District Court. These propositions seem so self-evident that but little need be said in their support. The material facts are, Walter L. Pease was, on the 28th of August, 1878, the owner of lot 28, in block 9, in Fort Dear-born addition to Chicago. On that day he filed his voluntary petition in bankruptcy in the United States District Court for the Northern District of Illinois. In his schedule of assets -attached, he inventoried lot 9, in block 28, Fort Dearborn addition to Chicago, instead of the lot which he owned. On the following day he was adjudged a bankrupt, and at a subsequent time Albert T. Lewis was appointed his assignee, •and, in compliance with the Bankrupt act, a deed of assignment conveying all the bankrupt’s effects was issued to him on the 7th of October, 1878. On the 11th of October, 1878, Lewis, as such assignee, filed in the same court by which he was appointed, his petition for leave to sell certain assets of the bankrujit, describing them, among which he enumerated lot 9, in block 28, Fort Dearborn addition to Chicago, “subject to an incumbrance secured by note and trust deed, bearing date July 12, 1877, etc., given to secure $18,000 in gold, to United States Mortgage Company, -years after date, with interest at nine per cent. ” The court, on the same day, ordered the assignee to sell the property mentioned in the petition at public auction, after giving three weeks’ notice in the “Elgin Advocate, ” etc. The notice published described “all the right, title and interest of said bankrupt, or the undersigned, as assignee, in and to all the following described property, subject to all existing liens and incumbrances, to-wit: lot 9, of block 28, of Fort Dearborn addition to Chicago, Cook county, Illinois.” On the 9th of November, 1878, the assignee made report to the court, accompanying which was a copy of the notice published, and in the report he showed that he had sold the “bankrupt’s certain right .or equity in and to lot 9, of block 28, of Fort Dearborn addition to Chicago, Cook county, Illinois, to Stephen L. Inslee, for five dollars.” The district court approved the sale on the 9th of November, 1878, and on the same day the assignee conveyed to Inslee “all the right, title, interest, estate, claim and demand of the said bankrupt which he had on the said 28th day of August, A. D. 1878, and of the said Albert T.. Lewis, as assignee aforesaid, (subject to all unpaid taxes, and to all liens and incumbrances, unless by the terms of said sale expressly excepted,) in and to the following described real estate, to-wit: lot nine (9), of block twenty-eight (28), of Fort Dearborn addition to Chicago, Cook county, Illinois. There is no such property anywhere as lot 9, in block 28, of Fort Dearborn addition to Chicago. But it is contended that parol evidence is admissible for the purpose of explaining and correcting the mistake, and that it has been held in Colcord v. Alexander, 67 Ill. 581, that a description will be held sufficient which can be rendered certain by parol proof, and evidence was offered and admitted that this property was known as “No. 53 State street, in Chicago, ” both to Lewis, the assignee in bankruptcy, and to Inslee, the purchaser, at the time of the sale, and, indeed, that they knew it by no other description. This is quite competent to prove a mistake in the description of the property as conveyed, and that the property which the assignee intended to sell, and which Inslee intended to buy, was not the property which the deed assumes to convey, but was, in fact, lot 28, in block 9, of Fort Dearborn addition to Chicago. It could hardly be seriously contended, however, that a deed conveying one piece of property, or assuming to convey property of which there is no existence, can be held a sufficient conveyance of a piece of property of another description, merely because it may be shown by parol that the parties mutually intended, the one to sell, and the other to buy, and they actually thought the one was selling and the other buying a piece of property of the latter description. Parol evidence is admissible in the case of a latent ambiguity, and to identify and establish the objects of the calls in a deed, as in Colcord v. Alexander, supra. In that case property was sold as the property of Lansing & Ostrom, and it was held parol evidence was admissible to identify the property in controversy as answering to that description. So here, had this property, in addition to the descriptive words here used, been described as the property of Pease, in a given locality, the impossible description might have been rejected and parol evidence admitted to show what property answered to this description; but “all of a person’s right, title, interest or claim,” in a piece of property which, from the terms used to describe it, can have no existence, is an assertion of no ownership of any specific property. It is impossible that the deed can derive any aid from the mortgage, because, first, it makes no reference whatever to the mortgage, and so there is no principle upon which the mortgage can be read as a part of the deed; and second, because there is, in fact, no such mortgage as that referred to in the schedule of Pease. The only mortgage of which there is any evidence is one dated July 12, 1872,—five years before that described in the schedule,—for $20,000, instead of $17,000, as described in the schedule. There is no latent ambiguity, and the difficulty is not in establishing the objects and calls in the deed. There is no property answering the description in the deed, and the words “lot 9, in block 28,” being rejected, no objects or calls are left which can be applied to any property. The error in the description commenced with the schedule, and was continued in the petition, notice and order and confirmation of sale, in the United States District Court. The power to execute the deed was derived from that court. The property was that of a bankrupt, and no State court was therefore empowered to deal with it. We perceive no reason why that court may not still subject that property to sale for the payment of the debts of the bankrupt; but certainly this court can not sit as a court of review to rectify and amend the errors of that court, .and this deed can not be rectified unless that shall be done. Logan v. Lucas, 59 Ill. 237; Sproehnle v. Dietrich, 110 id. 202. We may observe it does not follow there should be rectification merely because the mistake was mutual between the assignee and the purchaser. The creditors have an interest in the question. The fact that the property decreed to be sold, and advertised .to be sold, had no existence, may have been a reason why more money was not bid at the sale. It by no means follows that no one else would have bid had the property which the bankrupt really owned been decreed and advertised to be sold. The decree is reversed and the cause remanded. Decree reversed.